United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SUPPLY SYSTEMS COMMAND, Norfolk, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-294
Issued: April 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On November 20, 2012 appellant filed a timely appeal of a September 5, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained
an emotional condition due to factors of his federal employment.
FACTUAL HISTORY
On May 18, 2011 appellant, then a 60-year-old supply technician, filed an occupational
disease claim alleging that he was physically assaulted by two coworkers on February 11 and
1

5 U.S.C. § 8101 et seq.

May 3, 2011. Appellant’s supervisors disputed his claim noting that the implicated coworkers
denied her allegations and that the employing establishment had relocated personnel so that there
was no interaction with appellant.
In his narrative statement, appellant alleged that he was harassed through assaults by
Erinn Brown on May 3, 2011 and Charlie Richardson on February 10, 2011. He stated that on
May 3, 2011 he approached Mr. Brown’s duty station in order to turn the air conditioner off.
Mr. Brown moved his chair to prevent appellant from reaching the switch and then jumped out
of his chair and pushed appellant. When appellant told Mr. Brown not to push him, Mr. Brown
allegedly put his hand on appellant’s chest and asked what appellant was going to do, referring to
him as an old man. He stated that, a few weeks prior to this incident, Mr. Brown ran over his
foot with his chair when appellant approached to turn off the air conditioner. Mr. Brown also
bumped into appellant’s shoulder when they were both going through the door.
Appellant submitted medical evidence diagnosing stress from fear of violence at the
workplace.
In a letter dated September 8, 2011, OWCP requested additional factual and medical
evidence in support of appellant’s emotional condition claim. Appellant described the incident
on February 10, 2011. He stated that the heater was on high in his office and that the noise was
such that he could not hear his clients. Appellant opened the door and Mr. Richardson slammed
the door closed. Mr. Richardson and appellant engaged in a pushing and shouting match.
Appellant alleged that Mr. Richardson stated, “I know why you are doing this because you do
n[o]t want to testify on my behalf because of my pending [Equal Employment Opportunity]
complaint.” He stated that he feared for his safety and requested that management move him to
another work area.
In a statement dated February 11, 2011, the employing establishment noted that appellant
and Mr. Richardson had an ongoing dispute regarding workload distribution. Appellant alleged
that Mr. Richardson physically threatened him. In a statement dated February 11, 2011,
Mr. Richardson stated that he and appellant could not agree on anything in the office, the heat,
the door and the routing of the workload. He stated that there were general disagreements and
they requested separate offices. Appellant alleged that Mr. Brown and Mr. Richardson were
good friends and that the incidents were planned, like a plot.
By decision dated September 5, 2012, OWCP denied appellant’s claim on the grounds
that he did not substantiate that the alleged assaults and harassment occurred as alleged.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.3 There are situations where an injury or
2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

2

illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of FECA. Thus
disability is not covered when it results from an employee’s fear of a reduction-in-force nor is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.8 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.9
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did, in fact, occur. Mere perceptions of
harassment or discrimination are not compensable under FECA. Unsubstantiated allegations of
harassment or discrimination are not determinative of whether such harassment or discrimination
occurred. To establish entitlement to benefits, a claimant must establish a factual basis for the
claim by supporting his or her allegations with probative and reliable evidence.10
ANALYSIS
Appellant has alleged that he developed an emotional condition as the result of
harassment in the form of physical assaults by two coworkers. As noted above, he is required to
establish a factual basis for his claim of harassment through probative and reliable evidence.
4

See Robert W. Johns, 51 ECAB 136 (1999).

5

Cutler, supra note 2.

6

Id.

7

Charles D. Edwards, 55 ECAB 258 (2004).

8

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
9

Roger Williams, 52 ECAB 468 (2001).

10

Alice M. Washington, 46 ECAB 382 (1994).

3

While appellant has submitted detailed narrative statements describing physical and verbal
altercations with coworkers, Mr. Brown and Mr. Richardson, he has not provided any witness
statements, police reports or other documentation supporting that the events occurred as alleged.
The employing establishment disputed appellant’s claim on the grounds that both Mr. Brown and
Mr. Richardson denied his allegations of physical or verbal altercations or harassment. Without
the necessary evidence corroborating and substantiating that the events occurred as he alleged,
appellant has failed to meet his burden to prove a compensable employment factor and OWCP
properly denied his emotional condition claim.
Where a claimant has not established any compensable employment factors, the Board
need not consider the medical evidence of record.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not submit the necessary factual evidence to establish
that the alleged events occurred and did not therefore meet his burden of establishing a
compensable factor of employment necessary to establish his emotional condition claim.

11

A.K., 58 ECAB 119 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the September 5, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

